Exhibit 23.1Consent of Independent Registered Public Accounting Firm – ANTON & CHIA, LLP Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 (Registration No. 333-134889) of Taitron Components Incorporated of our report dated March 31, 2015, appearing in the Annual Report on Form 10-K of Taitron Components Incorporated for the year ended December 31, 2014. /s/ ANTON & CHIA, LLP Newport Beach, California March 31, 2015
